Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00418-CV

                             IN THE MATTER OF N.G.W.

                From the 289th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018JUV01204
                      Honorable Carlos Quezada Jr., Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 27, 2021.


                                             _____________________________
                                             Patricia O. Alvarez, Justice